 Case 1:20-cv-06597-VM Document 57 Filed 07/06/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
ALEXANDER BELYA,                 :                                 7/6/2021
                                 :
                  Plaintiff,     :
                                 :                20 Civ. 6597(VM)
          -against-              :                DECISION & ORDER
                                 :
HILARION KAPRAL, et al.,         :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Before the Court are two pending filings by defendants

Hilarion      Kapral    a/k/a     Metropolitan    Hilarion,    Nicholas

Olkhovskiy, Victor Potapov, Serge Lukianov, David Straut,

Alexandre Antchoutine, Mark Mancuso, George Temidis, Serafim

Gan, Boris Dmitrieff, Eastern American Diocese of the Russian

Orthodox Church Outside of Russia, the Synod of Bishops of

the Russian Orthodox Church Outside of Russia, and John Does

1 through 100 (“Defendants”) concerning the Court’s May 19,

2021 Decision and Order denying Defendants’ motion to dismiss

so-deemed by the Court.

        First, on June 16, 2021, Defendants filed a motion to

alter     a   final    judgment    (the   “Reconsideration     Motion”)

pursuant to Federal Rule of Civil Procedure (“Rule”) 59(e).

(See Dkt. No. 51.) On June 24, 2021, Plaintiff opposed the

Reconsideration Motion. (See Dkt. No. 53.) On July 1, 2021,

Defendants     filed    a   reply    brief   in   support     of   their

Reconsideration Motion. (See Dkt. No. 56.)
                                     1
    Case 1:20-cv-06597-VM Document 57 Filed 07/06/21 Page 2 of 5



        The   Court    hereby   denies      the   Reconsideration      Motion

because it is untimely. Defendants bring their motion under

Rule 59(e), which sets a 28-day window by which a party may

seek to “alter or amend a judgment.” But, no judgment has

been    entered   in    this    matter      and   therefore    Rule   59(e)’s

limitations do not apply. Rather, Defendants’ motion should

have been brought under Local Rule 6.3, which governs the

procedures for “Motions for Reconsideration or Reargument.”

Local     Rule    6.3     states,      however,       that     motions   for

reconsideration are due “within fourteen days after the entry

of the Court’s determination of the original motion.” Given

that the Motion was filed 28 days after the Court’s Decision

and Order, under Local Rule 6.3 the Motion was untimely. 1

        Second, on June 25, 2021, Defendants moved the Court to

certify for interlocutory appeal under 28 U.S.C. § 1292(b)

the     Court’s   May    19,    2021       Decision   and     Order   denying

Defendants’ motion to dismiss. (See “Certification Motion,”

Dkt. No. 54.) On June 27, 2021, Plaintiff opposed Defendants’

motion. (See Dkt. No. 55.)




1 Although the Court need not reach the merits, upon review of the
Reconsideration Motion the Court is persuaded that the motion is
meritless. The Reconsideration Motion does not “set[] forth concisely the
matters or controlling decisions which counsel believes the Court has
overlooked,” as Local Rule 6.3 requires. Rather, the Reconsideration
Motion attempts to inappropriately “relitigate[e] old issues, present[]
the case under new theories, secur[e] a rehearing on the merits, or
otherwise tak[e] a second bite at the apple . . . .” See Analytical
Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)
                                       2
 Case 1:20-cv-06597-VM Document 57 Filed 07/06/21 Page 3 of 5



       Section 1292(b) states that a district court may certify

an interlocutory appeal only when the order (1) involves “a

controlling question of law” (2) where “there is substantial

ground for difference of opinion” and (3) where “an immediate

appeal from the order may materially advance the ultimate

termination of the litigation.” See 18 U.S.C. § 1292(b). “The

moving      party   has   the   burden    of   establishing   all   three

elements.” Youngers v. Virtus Inv. Partners Inc., 228 F. Supp.

3d 295, 298 (S.D.N.Y. 2017). But “even when the elements of

section 1292(b) are satisfied, the district court retains

‘unfettered discretion’ to deny certification.” Garber v.

Office of the Comm'r of Baseball, 120 F.Supp.3d 334, 337

(S.D.N.Y. 2014) (quoting National Asbestos Workers Med. Fund

v. Philip Morris, Inc., 71 F. Supp. 2d 139, 162–63 (E.D.N.Y.

1999)).

       “Interlocutory      appeals   are       strongly   disfavored   in

federal practice.” In re Ambac Fin. Grp., Inc. Sec. Litig.,

693 F. Supp. 2d 241, 282 (S.D.N.Y. 2010). Certification of an

interlocutory appeal, “is not intended as a vehicle to provide

early review of difficult rulings in hard cases.” In re

Levine, No. 94 Civ. 44257, 2004 WL 764709, at *2 (S.D.N.Y.

Apr.   9,    2004).   Instead,    “only    exceptional     circumstances

[will] justify a departure from the basic policy of postponing

appellate review until after the entry of a final judgment.”

                                     3
 Case 1:20-cv-06597-VM Document 57 Filed 07/06/21 Page 4 of 5



In re Facebook, Inc., IPO Sec. & Derivative Litig., 986 F.

Supp. 2d 524, 529–30 (S.D.N.Y. 2014) (quoting McNeil v.

Aguilos, 820 F. Supp. 77, 79 (S.D.N.Y. 1993)) (alteration in

original).

      The Court denies the Certification Motion as the Court

concludes       certification       is       not    appropriate    here.        Upon

reviewing the precedents cited by Defendants, the Court is

not   persuaded      that    “there          is     substantial    ground        for

difference of opinion” as to “a controlling question of law.”

See   18   U.S.C.    §    1292(b).       Rather,      the    controlling      legal

doctrines    at     issue,    the    ministerial            exception    and    the

doctrine of ecclesiastical abstention, are well established.

Instead    of     presenting    disagreement           regarding        the    legal

standards being applied, Defendants’ arguments amount to

disputes as to whether the factual situation presented fits

into the ministerial exception or ecclesiastical abstention.

The Court is not persuaded that those factual disputes merit

certification       for   interlocutory            appeal.    Accordingly,      the

Court denies the Certification Motion.

                                I.        ORDER

      For the reasons stated above, it is hereby

      ORDERED that the motion to alter or amend the Court’s

May 19, 2021 Decision and Order (Dkt. No. 51) filed by

defendants      Hilarion     Kapral       a/k/a      Metropolitan       Hilarion,

                                         4
 Case 1:20-cv-06597-VM Document 57 Filed 07/06/21 Page 5 of 5



Nicholas Olkhovskiy, Victor Potapov, Serge Lukianov, David

Straut, Alexandre Antchoutine, Mark Mancuso, George Temidis,

Serafim Gan, Boris Dmitrieff, Eastern American Diocese of the

Russian Orthodox Church Outside of Russia, the Synod of

Bishops of the Russian Orthodox Church Outside of Russia, and

John Does 1 through 100 (“Defendants”) is DENIED, and it is

further

     ORDERED that Defendants’ motion to certify the Court’s

May 19, 2021 Decision and Order for interlocutory appeal (Dkt.

No. 54) is DENIED, and it further

     ORDERED   that   Defendants       are   directed   to   file   their

Answer to the Amended Complaint within seven days of the date

of this Order.

SO ORDERED:

Dated:    New York, New York
          6 July 2021




                                   5
